Citation Nr: 1037413	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  97-26 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a higher level of special monthly compensation 
(SMC).  

5.  Entitlement to a rating for major depressive disorder in 
excess of 70 percent for the period prior to March 2007; in 
excess of 30 percent for the period prior to August 2003; and in 
excess of 10 percent prior to December 2001.

6.  Entitlement to an increased rating for internal hemorrhoids, 
current evaluated as 20 percent disabling, to include the issue 
of entitlement to a compensable rating for hemorrhoids earlier 
than August 5, 2006.

7.  Entitlement to a rating for chronic fatigue syndrome in 
excess of 60 percent for the period prior to July, 2006, and in 
excess of 10 percent for the period prior to May 2006.
  
	
REPRESENTATION

Veteran represented by:   Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to August 
1985, from June 1986 to August 1986, and from October 1986 to 
June 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a series of rating decisions.

In a statement dated in January 2010, the Veteran withdrew from 
consideration his claim of entitlement to a special home adaption 
grant.

In November 2009, the RO increased the rating for the Veteran's 
major depressive disorder from 70 percent to 100 percent 
consistent with the Board's decision in January 2009; and the 
issue has been appropriately recaptioned to take this increase 
into account.  

In October 2009, the Veteran filed a claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  As 
this claim has not yet been adjudicated, it is referred to the RO 
for appropriate action.

The issues of service connection for degenerative disc disease of 
the lumbar spine, for pes planus, and for hypertension, and 
increased ratings for major depressive disorder, hemorrhoids and 
chronic fatigue syndrome are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is in receipt of special monthly compensation on 
account of his need for aid and attendance, and has two 
anatomically separate disabilities which are each rated at 100 
percent.

CONCLUSION OF LAW

Criteria for SMC at the level provided under 38 U.S.C.A. 
§ 1114(m) have been met.  38 U.S.C.A. § 1114 (West 2002); 38 
C.F.R. § 3.350(f)(4) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Higher level of special monthly compensation (SMC) 

In his initial claim, the Veteran asserted that he was entitled 
to a higher level of SMC at the rate warranted under 38 U.S.C.A. 
§ 1114(o) and thus should be considered for the maximum rate 
under 38 U.S.C.A. § 1114(r), which in addition to the rate 
provided under § 1114(o), awards a separate amount for aid and 
attendance purposes.  The Board denied his claim in 2009 
concluding that he did not meet the criteria for either the (o) 
or (r) level of SMC.  The Board decision was vacated by the 
Court, and returned to the Board, pursuant to a joint motion for 
remand.  

The joint motion for remand revised the Veteran's request, no 
longer asserting that he met the criteria for either the (o) or 
(r) level of SMC.  Rather, it was argued that consideration 
should be given to 38 C.F.R. § 3.350(f)(3)&(4).

These regulations provide as follows:

I.
In addition to the statutory rates payable under 38 
U.S.C. 1114 (l) through (n) and the intermediate or 
next higher rate provisions, (an intermediate rate 
being the arithmetic mean rounded to the nearest 
dollar, between two rates) additional single 
permanent disability or combinations of permanent 
disabilities independently ratable at 50 percent or 
more will afford entitlement to the next higher 
intermediate rate or if already entitled to an 
intermediate rate to the next higher statutory rate 
under 38 U.S.C. 1114, but not above the (o) rate.  In 
the application of this subparagraph the disability 
or disabilities independently ratable at 50 percent 
or more must be separate and distinct and involve 
different anatomical segments or bodily systems from 
the conditions establishing entitlement under 38 
U.S.C. 1114 (l) through (n) or the intermediate rate 
provisions.  38 C.F.R. § 3.350(f)(3).

II.
In addition to the statutory rates payable under 38 
U.S.C. 1114 (l) through (n) and the intermediate or 
next higher rate provisions, additional single 
permanent disability independently ratable at 100 
percent apart from any consideration of individual 
unemployability will afford entitlement to the next 
higher statutory rate under 38 U.S.C. 1114 or if 
already entitled to an intermediate rate to the next 
higher intermediate rate, but in no event higher than 
the rate for (o).  38 C.F.R. § 3.350(f)(4).  In the 
application of this subparagraph the single permanent 
disability independently ratable at 100 percent must 
be separate and distinct and involve different 
anatomical segments or bodily systems from the 
conditions establishing entitlement under 38 U.S.C. 
1114 (l) through (n) or the intermediate rate 
provisions.  Where the multiple loss or loss of use 
entitlement to a statutory or intermediate rate 
between 38 U.S.C. 1114 (l) and (o) is caused by the 
same etiological disease or injury, that disease or 
injury may not serve as the basis for the independent 
50 percent or 100 percent unless it is so rated 
without regard to the loss or loss of use.  38 C.F.R. 
§ 3.350(f)(4)(i). 

In this case, the Veteran is currently paid at the rate set out 
under 38 U.S.C.A. § 1114(l) based on his need for aid and 
attendance on account of his chronic fatigue syndrome.  The 
Veteran is assigned a 100 percent schedular rating for chronic 
fatigue syndrome and a separate 100 percent schedular rating for 
a major depressive disorder; meaning that he has multiple 100 
percent ratings, which are separate and distinct and which 
involve different anatomical segments or bodily systems.  
Therefore, the Veteran now meets the criteria under 38 C.F.R. 
§ 3.350(f)(4), and entitlement to compensation paid at a rate 
provided under 38 U.S.C.A. § 1114(m) is accordingly granted.

With regard to whether an even higher rate of special monthly 
compensation is warranted, as provided under 38 U.S.C.A. 
§ 1114(n), amputation is a prerequisite, except if it is shown 
that there is loss of use of both arms or blindness without light 
perception in both eyes.  As the Veteran is not an amputee, he is 
not blind, and there is no allegation of loss of use of the arms, 
he does not qualify for compensation at the 1114(n) level.

The Veteran also does not meet the criteria for special monthly 
compensation provided by 38 U.S.C. 1114(o) which is generally 
payable for certain combinations of paired disabilities.  More 
specifically, level (o) is paid in the following situations: (i) 
Anatomical loss of both arms so near the shoulder as to prevent 
use of a prosthetic appliance; (ii) Conditions entitling to two 
or more of the rates (no condition being considered twice) 
provided in 38 U.S.C. 1114(l) through (n); (iii) Bilateral 
deafness rated at 60 percent or more disabling (and the hearing 
impairment in either one or both ears is service connected) in 
combination with service-connected blindness with bilateral 
visual acuity 5/200 or less; or (iv) Service-connected total 
deafness in one ear or bilateral deafness rated at 40 percent or 
more disabling (and the hearing impairment in either one of both 
ears is service-connected) in combination with service-connected 
blindness of both eyes having only light perception or less.

In this case, the Veteran does not have arm problems, and he is 
not deaf.  The Veteran does meet the criteria to be paid at the 
rate established by 1114(l) because his chronic fatigue syndrome 
requires aid and attendance; but the Veteran does not meet the 
criteria for a rating under § 1114(l) through (n) on account of 
any other disability.  Any claimed loss of use of an extremity is 
due to chronic fatigue syndrome, the basis for his compensation 
under § 1114(l).  Therefore, the evidence does not show that the 
Veteran meets the criteria for two separate rates as provided for 
in § 1114 (l)-(m).

Compensation under § 1114(o) is also permitted when there is 
paralysis of both lower extremities together with loss of anal 
and bladder sphincter control, through the combination of loss of 
use of both legs and helplessness.  The requirement of loss of 
anal and bladder sphincter control is met even though 
incontinence has been overcome under a strict regimen of 
rehabilitation of bowel and bladder training and other auxiliary 
measures.  38 C.F.R. § 3.350(e)(2).  However, while the Veteran 
uses Canadian crutches to ambulate, his lower extremities are not 
paralyzed, and there is no indication that he has lost bowel or 
bladder control.  

Lastly, compensation under 1114(o) is permitted by showing 
helplessness.  The maximum rate, as a result of including 
helplessness as one of the entitling multiple disabilities, is 
intended to cover, in addition to obvious losses and blindness, 
conditions such as the loss of use of two extremities with 
absolute deafness and nearly total blindness or with severe 
multiple injuries producing total disability outside the useless 
extremities, these conditions being construed as loss of use of 
two extremities and helplessness.  38 C.F.R. § 3.350(e)(4).  

While the Veteran requires assistance from his wife on occasion, 
this is recognized by the grant of aid and attendance.  There is 
no showing that the Veteran is helpless.  The Veteran can see and 
hear, and while he uses crutches to walk, he is able to get 
around by himself.

It is noted that 38 C.F.R. § 3.350(e)(3) explains how different 
combinations may be used to obtain a rating under 38 U.S.C.A. 
§ 1114(o), but this section does not provide additional criteria 
to meet 38 U.S.C.A. § 1114(o).   Therefore, the criteria for a 
rating at the 38 U.S.C.A. § 1114(o) level have not been met.

Entitlement to the rate as authorized under 38 U.S.C.A. § 1114(p) 
or § 1114(r), requires having met the criteria for payment at the 
rate set out in § 1114(o), or that the Veteran be permanently 
housebound.  These conditions are not demonstrated, but  as 
discussed above, the Veteran meets the criteria for a higher 
rating for SMC at the rate provided for in 38 U.S.C. 1114(m), by 
virtue of 38 C.F.R. § 3.350 (f)(4), and to that extent his claim 
is granted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in June 2007, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  It 
was also explained in this letter the criteria for establishing a 
disability rating and effective date of award.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.

Numerous VA and private treatment records have been obtained, as 
have the Veteran's service treatment records.  The Veteran was 
also provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, the 
Veteran was offered the opportunity to testify at a hearing 
before the Board, but he declined.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


ORDER

SMC at the rate authorized by 38 U.S.C.A. § 1114 (m) is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.





REMAND

The issues remanded have been the subjects of joint motions for 
remand and Court orders requiring compliance with the joint 
motions.  Each issue is discussed individually below.

Pes planus

The issue concerning service connection for pes planus was the 
subject of a joint motion for remand dated in January 2008, 
following a Board decision that denied that claim in a 2006 
decision.  The joint motion appeared to attach great significance 
to whether the Veteran's pes planus should be characterized as a 
congenital condition or an acquired condition, and if congenital, 
whether it was a defect or a disease, as those terms are 
medically understood for purposes of adjudicating claims for VA 
benefits.  

In this regard, "disease" has been broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or unknown.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed.1974).  In 
case law, the word has been variously defined as (for example) a 
morbid condition of the body or of some organ or part; an 
illness; a sickness.  See VAOPGPREC 82-90 (July 18, 1990).  
"Defects" are definable as structural or inherent abnormalities 
or conditions which are more or less stationary in nature.  See 
VAOPGPREC 82-90 (July 18, 1990).

The Board remanded this issue in January 2009, to address the 
points raised in the joint motion, and the Veteran was examined 
for VA purposes in February 2009.  Although the examiner 
identified the Veteran's pes planus as congenital, the 
distinction between disease and defect was not made.  As the 
instructions of the joint motion require strict compliance, 
additional follow-up is necessary as detailed below.  

In addition to the foregoing, it is observed that in May 2010, 
the Veteran submitted a January 2010 statement from a private 
podiatrist.  She did not include "pes planus" among the 
identified features of the feet, but it seems the Veteran 
considers those features she mentioned to be applicable to his 
claim.  In this regard, she noted that clinical examination 
revealed mild hallux valgus deformities with moderate limitation 
of dorsiflexion of the great toe at the 1st metatarsophalangeal 
joints; contracture of the lesser digits with varus rotation of 
the 4th and 5th digits bilaterally; excessive midtarsal breaching 
with excessive subtalar joint pronation and osseous equines 
deformity (as revealed by x-rays); with spurring of the midtarsal 
joints and 1st metatarsal heads indicating developing 
degenerative changes (also apparently revealed by x-rays).  

She also remarked that activities associated with military 
service will affect the development of deformities and will cause 
symptoms to appear at a younger age, although she did not say 
this was the case for the Veteran, or the nature of the military 
activities to which she was referring.  Nevertheless, an opinion 
as to whether any of these identified features had their onset in 
service, or may be reasonably attributed to a specific event or 
injury in service would be useful.  

Degenerative disc disease lumbar spine

With regard to the issue of entitlement to service connection for 
degenerative disc disease in the lumbar spine, it was found in 
the pertinent joint motion that the VA examiner had not 
specifically addressed whether the Veteran's degenerative disc 
disease in his lumbar spine was aggravated by either his chronic 
fatigue syndrome or his major depressive disorder.  Thus, a 
medical opinion of record addressing this should be obtained.

Hypertension 

In June 2006, the Veteran filed a claim for service connection 
for hypertension, which he asserted was caused by either 
medication used to treat his service connected disabilities or by 
his service connected disabilities themselves.  In a February 
2010 letter, the Veteran indicated that he had no history of 
hypertension and only developed hypertension after being 
prescribed medication for his service connected disabilities.  

In August 2007, the Veteran underwent a VA examination where it 
was noted that hypertension was first diagnosed in 2005, and a VA 
examiner opined that in view of the fact that neither chronic 
fatigue syndrome nor depression is associated with increased 
risks of hypertension, it was unlikely that the Veteran's 
hypertension was permanently worsened by either of these service 
connected disorders.  The examiner found that it was more than 
likely that the Veteran has essential hypertension which had 
manifested as he got older.

The Veteran then submitted the abstracts from several medical 
studies suggesting that depression, one of the Veteran's service 
connected disabilities, could cause elevated blood pressure and 
might increase the risk of developing hypertension.  The Veteran 
also submitted an article which indicated that the use of a 
monoamine oxidase inhibitor to treat depression could lead to a 
hypertensive crisis.  

Because the articles raised a theory of entitlement that had not 
explicitly addressed by the 2007 VA examination, the Board 
remanded the Veteran's claim for an additional opinion and the 
Veteran was provided with another VA examination in March 2009.  
The examiner noted that the Veteran had a history of hypertension 
which had been reasonably well-controlled.  The examiner opined 
that despite the evidence provided (namely the Veteran's treatise 
evidence suggesting the possibility that his medication could in 
certain circumstances result in hypertension) that it was 
unlikely that his hypertension would be caused by or affected by 
his other medical conditions including depression, chronic 
fatigue syndrome, hiatal hernia, hemorrhoids, or hematuria.  The 
examiner added that it was also less likely than not that the 
Veteran's hypertension was secondary to or aggravated by any of 
these conditions. 

However, in reviewing the opinion, the examiner did not address 
whether the medication prescribed to treat the Veteran's service 
connected disabilities either caused or aggravated his 
hypertension.  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has indicated, moreover, 
that if the Board proceeds with final disposition of an appeal, 
and the remand orders have not been complied with, the Board 
itself errs in failing to ensure compliance.  Id.  Given those 
pronouncements, and the fact that the development sought by the 
Board in this case has not been fully completed, another remand 
is now required.  38 C.F.R. § 19.9.

On remand, the examiner is requested to review the additional 
treatise evidence provided by the Veteran and then provide an 
opinion whether it is at least as likely as not (50 percent or 
greater) that the Veteran's hypertension was caused by, or 
worsened by medication used to treat one of the service connected 
disabilities.  

Hemorrhoids

With regard to the Veteran's hemorrhoids claim, the joint motion 
for remand indicated that multiple VA treatment records 
referenced the Veteran receiving treatment from a private "GI" 
physician in Pine Bluff, Arkansas in 2002 which included a 
colonoscopy.  The joint motion for remand instructed the Board to 
attempt to obtain these and any other private treatment records.  

Chronic fatigue syndrome 

With regard to the Veteran's chronic fatigue syndrome claim, the 
joint motion for remand instructed the Board to consider the 
Veteran's Social Security Administration (SSA) records.  As such, 
it is necessary to obtain any available SSA records.  

Major depressive disorder 

With regard to the Veteran's claim for depression, the joint 
motion noted that in a July 2003 letter the RO had referenced 
treatment records from the Vocational Capacity Clinic, but it was 
not shown that the vocational rehabilitation file was ever 
requested; as such, the joint motion for remand concluded that 
efforts should be made to obtain the Veteran's vocational 
rehabilitation folder and that an additional effort should be 
made to obtain any employment records from the U.S. Postal 
Service, where the Veteran was given disability retirement in due 
in part to his depression.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and request any 
disability determination and associated 
records related to the Veteran.  Any negative 
response should be documented in the claims 
folder and communicated to the Veteran. 

2.  Contact the United States Postal Service 
(USPS) and/or other appropriate entity and 
request a complete copy of any and all 
employment records pertaining to the Veteran.  
If no such records exist, information to that 
effect should be included in the claims file 
and communicated to the Veteran.

3.  Obtain the Veteran's complete VA 
vocational rehabilitation records.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available. 

4.  Contact the Veteran and request that he 
provide the names and addresses for any 
private treatment he has received, including 
the private "GI" doctor who reportedly 
treated him in Pine Bluff, Arkansas in 2002.  
The Veteran should also provide authorization 
to obtain the records and any identified 
records should be sought. 

5.  Obtain VA treatment records from November 
2009 to the present.

6.  Consistent with the requirements of the 
Court Order, return the Veteran's claims file 
to the examiner who conducted the Veteran's 
VA examination in August 2006, regarding 
chronic fatigue syndrome, or if he is not 
available to an appropriate examiner.  If the 
examiner determines that an examination is 
necessary, one should be provided.  The 
examiner should offer an opinion as to 
whether the Veteran's chronic fatigue 
syndrome or his major depressive disorder has 
aggravated (caused an increase in severity 
of) the degenerative disc disease in his 
lumbar spine.  A complete rationale should be 
provided for any opinions expressed.

7.  Consistent with the requirements of the 
Court's Order, provide the file to the 
examiner who conducted the February 2009 VA 
examination of the Veteran's feet, or if that 
person is not available to another 
appropriate examiner, who should address 
whether the Veteran's congenital pes planus 
is considered a defect or a disease, (as 
defined in the joint motion and body of the 
remand above), and whether any of the 
features of the Veteran's feet identified in 
the January 2010 letter from Dr. Martha 
Jackson, at least as likely as not had its 
onset in service, or whether it may be at 
least as likely as not attributed to an event 
or injury in service.  A rationale should be 
provided for any opinion expressed, and if it 
is necessary to examine the Veteran to 
provide the requested opinions, that should 
be arranged.  

8.  Return the Veteran's claims file to the 
examiner who provided the VA opinion in March 
2009 regarding the Veteran's hypertension, or 
if he is not available to another examiner.  
The examiner should re-familiarize himself 
with the Veteran's relevant history, 
including the treatise  evidence provided by 
the Veteran and then provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater) that the Veteran's 
hypertension was caused by or worsened by any 
medication used to treat one of the service 
connected disabilities.  A complete rationale 
should be provided for any such opinion 
expressed.

9.  When the development requested has been 
completed, the claims should be 
readjudicated.  If any claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


